                Case 1:21-cr-00031-AJT Document 2 Filed 03/02/21 Page 1 of 1 PageID# 2
  Criminal Case Cover Sheet
                                                      FILED: REDACTED                                                            U.S. District Court


  Place of Offense;                     □ Under Seal                                                 Judge Assigned:         AJT

  City:    Sterling                     Superseding Indictment:                                      Criminal No.

  County: Loudoun                       Same Defendant:                                              New Defendant:


                                        Magistrate Judge Case No.                                    Arraignment Date:

                                        Search Warrant Case No.                                      R. 20/R. 40 From:
 Defendant Information!


  Defendant Name: Micha el C. Myers                            Alias(es): Mike                       n Juvenile FBI No.

 Address:               King o f Prussia, PA

 Employment;

 Birth Date: xx/xx/1959          SSN: xxx-xx-5674          Sex:     Male           Race: Caucasian              Nationality;     United States

 Place of Birth:                     Height:         Weight:               Hair: Brown   Eyes:                  Scars/Tattoos:

 □ Interpreter Language/Dialect:                                                 Auto Description:
 Locatlon/Statm;;


 Arrest Date:                             □ Already in Federal Custody as of:                                     in:


 □ Already in State Custody              □ On Pretrial Release              ^ Not in Custody
 □ Arrest Warrant Requested              □ Fugitive                         □ Summons Requested
 n Arrest Warrant Pending                Q Detention Sought                 □ Bond
Defense Counsel Information:

Name:      Melissa Maxman / Jack Gruenstein                       □ Court Appointed        Counsel Conflicts:
Address:   2001 Pennsylvania Ave NW, Suite 300; Washington DC 13 Retained

Phone:     (202)851 2071                                          □ Public Defender                              □ Federal Public Conflicted Out
U.S. Attorney Information;

AUSA(s):    Ryan Faulconer & Daniel Young                                  Phone: 703-299-3700                   Bar No.
Complainant Agency - Address & Phone No. or Person ft Titla?

 SA William Shores, NASA-OIG; SA Lee Bacon, SBA OIG
U.S.C. Citations;       Code/Section                  Offense Charged                         Countlsl                  Capltal/Felonv/Mlsd./Petty
  Set 1:            18 use 371                 Conspiracy to Commit Wire Fraud                                          Felony
  Set 2:


  Date:            3/2/21                      AUSA Signature:
                                                                                                                         may be continued on reverse
